ACCEPTED
                                                                                            03-14-00418-CV
                                                                                                    5317123
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      5/18/2015 10:50:48 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                    No. 03-14-00418-CV

                            IN THE THIRD COURT OF APPEALS                  FILED IN
                                                                    3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                            at Austin
                                                                    5/18/2015 10:50:48 AM
                                                                        JEFFREY D. KYLE
                                                                             Clerk

                    KEITH H. LAMY AND KEITH H. LAMY, M.D., P.A.

                                           Appellants,

                                               v.
                 JOHN HANCOCK LIFE & HEALTH INSURANCE COMPANY

                                            Appellee.



                       Appealed from the 126th Judicial District Court

                                  ofTravis County, Texas




                           JOINT MOTION TO DISMISS APPEAL



        Appellant and Appellee asks the Court to dismiss this appeal.

                                      A.    INTRODUCTION

            1.     Appellants are Keith H. Lamy and Keith H. Lamy, M.D., P.A.

("Lamy"). Appellee is John Hancock Life & Health Insurance Company ("John

Hancock").




Motion To Dismiss Appeal                                                          Page 1
2092941.1
        2.     Appellants perfected the appeal on July 1, 2014, when it filed a notice

of appeal.

                              B. ARGUMENT & AUTHORITIES

        3.     The Court has the authority under Texas Rule of Appellate Procedure

42.1(a)(2) to grant this joint motion to dismiss.

        4.      The parties have reached an agreement to compromise and settle their

differences in the suit Keith H. Lamy and Keith H. Lamy, M.D., P.A. v. John

Hancock Life & Health Insurance Company, Cause No. 03-14-00418-CV.

        5.      The parties ask the court to dismiss the appeal.

                                        C. PRAYER

        6.      For these reasons, the parties ask the Court to grant this motion to

dismiss. Costs on appeal should be taxed against the party incurring same.




Motion To Dismiss Appeal                                                         Page2
2092941.1
                           Respectfully submitted,


                           Is/ Alan B. Rich
                           Alan B. Rich
                           Texas State Bar No. 16842350
                           arich@alanrichlaw. com
                           1201 Elm Street, Suite 4244
                           Dallas, Texas 75270
                           Telephone: (214) 744-5100
                           Telecopier: (214) 744-5101

                           Is/ Dalton D. Harris III
                           Dalton D. Harris III
                           Texas State Bar No. 09056775
                           Dalton@harrisfirmpc. com
                           THE HARRIS FIRM, P.C.
                           5050 West Lovers Lane
                           Dallas, Texas 752709
                           Telephone: (214) 956-7474
                           Telecopier: (214) 956-7405

                           ATTORNEYS FOR APPELLANTS
                           KEITH H. LAMY AND KEITH H.
                           LAMY, M.D., P.A.


                           Is/ William S. Rhea
                           WilliamS. Rhea
                           Texas State Bar No. 16807100
                           brhea@dbcllp. com
                           DUBOIS, BRYANT & CAMPBELL, L.L.P.
                           303 Colorado, Suite 2300
                           Austin, Texas 78701
                           Telephone: (512) 457-8000
                           Telecopier: (512) 457-8008

                           ATTORNEYS FOR APPELLEE
                           JOHN HANCOCK LIFE & HEALTH
                           INSURANCE COMPANY

Motion To Dismiss Appeal                                   Page3
2092941.1
                           CERTIFICATE OF SERVICE

      I hereby certify that a true copy of ;e yregoing document has been served
on the following by fax or email on this         day ofMay, 2015:

Alan B. Rich
1201 Elm Street, Suite 4244
Dallas, Texas 75270
arich@alanrichlaw. com

Dalton D. Harris III
THE HARRIS FIRM,   P.C.
5050 West Lovers Lane
Dallas, Texas 752709
Dalton@harrisfirmpc. com




Motion To Dismiss Appeal                                                  Page4
2092941.1